



Exhibit 10.2
MSP RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES AND DIRECTORS UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
Award of RSUs Under the CIRCOR International, Inc.
Management Stock Purchase Plan “MSP” Bonus Deferral Award


Name of Awardee: Participant Name
Awardee Solium Number: XXX
Number of Restricted Stock Units: XXXX
Award Date: March 4, 2019


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer, director or employee of the Company or
any of its Subsidiaries, an award (the “Award”) of Restricted Stock Units
(“RSUs”) subject to the terms and conditions set forth herein and in the Plan
and the CIRCOR International Inc. Management Stock Purchase Plan (“MSP”). You
elected under the MSP Bonus Deferral and RSU Subscription Agreement to receive
an award of Restricted Stock Units (RSUs) in lieu of all or a portion of your
annual incentive bonus for fiscal the year ended December 31, 2018 (“Fiscal
2018”). Based on your election, you have been awarded RSUs effective as of the
Award Date.


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the RSUs will cliff vest at the end of a three-year period on the
following basis, subject to employment (or, in the case of directors, continued
directorship) with the Company on the vesting date:


Number of        
Restricted Stock Units    Vesting Date
        
(XXX)     March 4, 2022
        

Except as otherwise specifically provided in a written agreement between the
Company and the Awardee, this Award shall be subject to adjustment in connection
with a Change in Control as provided in Section 14 of the Plan as determined in
the Administrator’s sole discretion. This Award shall not automatically vest
upon a Change in Control.


2.    Deferral of Award.


(a)    Each vested RSU entitles Awardee to receive one share of the Company’s
Common Stock (the “Stock”) on the later of (i) the vesting date for such RSU or
(ii) the end of the deferral period specified by Awardee. (If no deferral period
is specified on the Deferral Election Form, Stock will be issued as soon as
practicable (but not more than thirty (30) days) following vesting of the RSUs,
as determined in the Committee’s sole discretion).


(b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.


(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


(d)    Until such time as RSUs have vested pursuant to the terms hereof,
dividend equivalents shall be accrued with respect to each share of Stock
underlying the RSUs such that, upon


Page 1 of 1
DM_US 158397988-1.106914.0011

--------------------------------------------------------------------------------





settlement of such RSUs in shares of Stock, all dividend equivalents so accrued
(without interest) shall be paid in cash to Awardee. In addition, with respect
to RSUs which have vested but have not been converted into shares of Stock
pursuant to a valid deferral election by Awardee, dividends on the shares of
Stock underlying such RSUs shall be paid in cash to Awardee upon settlement of
such RSUs in shares of Stock.


3.    Termination of Employment or Other Business Relationship. If Awardee's
employment by or other business relationship with the Company or a Subsidiary
(as defined in the Plan) is terminated for any reason except as otherwise set
forth in Section VI. of the MSP , Awardee’s right in any RSUs that are not
vested shall automatically terminate upon the effective date of such termination
of employment or other business relationship with the Company and its
Subsidiaries and such RSUs shall be cancelled as provided within the terms of
the Plan and MSP, and shall be of no further force and effect. Except as
specifically provided to the contrary in Section VI of the MSP, Awardee’s sole
rights with respect to the cancelled RSUs shall be to receive a return of the
bonus or retainer deferral. The Administrator’s determination of the reason for
termination of the Awardee’s employment shall be conclusive and binding on the
Awardee and his or her representatives or legatees. The Administrator for
purposes of this Award shall be the Compensation Committee of the Board unless
determined otherwise under the Plan.


4.    Clawback Provision. If Awardee is an employee of the Company, anything in
this Agreement to the contrary notwithstanding, the Awardee hereby acknowledges
and agrees that any compensation payable under this Agreement is subject to any
clawback policy of the Company currently in effect or adopted in the future
providing for the recovery of erroneously awarded incentive compensation in the
event the Company is required to prepare an accounting restatement
(“Restatement”) due to the material noncompliance of the Company with any
financial reporting requirements under the securities laws, and the Awardee
hereby agrees to repay the Company to the extent required by such clawback
policy of the Company. Unless otherwise determined by the Company, in the event
that any such Restatement with respect to Fiscal 2018 becomes necessary within
three (3) years of the date of this Award, the amount of the Award shall be
reduced to that number of RSUs to which Awardee would have been entitled based
on what the Awardee’s actual annual incentive bonus achievement would have been
for Fiscal 2018 after giving effect to such Restatement.


5.    Section 409A. Payments under this Agreement are intended to comply with
Section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”). Anything in this Agreement to the contrary notwithstanding, if at the
time of the Awardee’s “separation from service” within the meaning of Section
409A of the Code of 1986 the Company determines that the Awardee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Awardee becomes entitled to under
this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided any earlier than the
date that is the earlier of (A) six months and one day after the Awardee’s
separation from service, or (B) the Awardee’s death. Neither the Company nor any
of its affiliates shall be liable to the Awardee (or any other individual
claiming a benefit through the Awardee) for any tax, interest, or penalties the
Awardee might owe as a result of participation in the Plan, and the Company and
its affiliates shall have no obligation to indemnify or otherwise protect the
Awardee from the obligation to pay any taxes pursuant to Section 409A of the
Code.


6.    Incorporation of Plan and MSP. Notwithstanding anything herein to the
contrary, this Award shall be subject to and governed by all the terms and
conditions of the Plan and the MSP. Capitalized terms in this Agreement shall
have the meaning specified in the Plan and the MSP, unless a different meaning
is specified herein.


7.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


8.    Tax Withholding. If Awardee is an employee, Awardee shall, not later than
the date as of which the Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Awardee may elect, subject to the
approval of the


Page 2 of 2
DM_US 158397988-1.106914.0011

--------------------------------------------------------------------------------





Administrator, to satisfy tax withholding obligations, in whole or in part, by
having the Company withhold such number of shares of Stock elected by the
Participant not in excess of the maximum amount required for federal, state and
local tax withholding attributable to the settlement of this Award. The Company
is authorized to satisfy the minimum tax withholding obligation by withholding
from shares of Stock to be issued a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum required tax withholding amount
due.


9.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which Awardee either (a) has had any management responsibility, (b)
has otherwise provided regular services during his affiliation with Company, or
(c) has had access to confidential or proprietary information; or (2) entice,
solicit, request or advise any employee of the Company to leave the Company’s
employment or to otherwise accept employment (or other affiliation) with any
person, firm or business with which Awardee has an employment or consulting
relationship. As used above, “Customers” means all customers of any such
business of the Company. Notwithstanding the provisions of this paragraph 9, if
Awardee is an employee or resident of a state in which non-compete provisions of
the type set forth in this paragraph 9 are not enforceable, then the non-compete
provisions of this paragraph 9 shall not apply; the non-solicitation provisions
of this paragraph 9, however, shall continue to apply. In addition, in the event
that a court of competent jurisdiction determines that any of the restrictions
set forth in this paragraph 9 are impermissible in scope and/or duration,
Awardee and the Company intend that such court shall revise such scope and/or
duration as the court deems reasonable rather than invalidating any such
restrictions.
 
10.    Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.


11.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment or dictatorship by the Company or any Subsidiary.




Page 3 of 3
DM_US 158397988-1.106914.0011

--------------------------------------------------------------------------------





(c)    Pursuant to the Plan, the Committee may at any time amend or cancel any
outstanding portion of this Award, but no such action may be taken which
adversely affects Awardee's rights under this Agreement without Awardee's
consent.




CIRCOR INTERNATIONAL, INC.
                                    circor2019managements_image1.jpg
[circor2019managements_image1.jpg]


By:

--------------------------------------------------------------------------------

    Scott Buckhout
Title:     President and CEO


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Date:    

--------------------------------------------------------------------------------

Name:    Awardee


                            
                            




Page 4 of 4
DM_US 158397988-1.106914.0011